DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to: Applicant’s Remarks filed on 11/24/2020
This action is made Final.
Claims 1-20 are pending claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Singh et al., US PG PUB# 2017/0039291 A1 (hereinafter Singh).
As for independent claim 1:
Singh shows a method comprising: 
identifying, by one or more processors, a non-intuitive icon on a current graphical user interface (GUI) (0026 and 0027 show identifying user interface element icon); 
matching, by one or more processors, the non-intuitive icon to a traditional icon that performs a same function as the non-intuitive icon when selected by a user (0026-0028 shows matching and performing function when selected by the user); 
replacing, by one or more processors, the non-intuitive icon with the traditional icon on the current GUI (0026, 0027 and 0028 shows displaying and updating the user interface element icon). 
As for dependent claim 2:Singh shows the method of claim 1, wherein the traditional icon is identified as an icon that is historically used more frequently than the non-intuitive icon on other GUIs (0022, 0031, and 0032 shows historically used and frequency).  As for dependent claim 3:Singh shows the method of claim 1, wherein the non-intuitive icon visually suggests a function that is contrary to a function of the traditional icon (see determining and suggesting in 0028, 0032, 0036. Singh shows the interface suggests a function related to the icon).As for dependent claim 4:Singh shows the method of claim 1, wherein the non-intuitive icon is labeled with a label that does not match an intended purpose of the non-intuitive icon and the traditional icon (0036-0037, see matching and communication).As for dependent claim 5:Singh shows the method of claim 1, wherein the non-intuitive icon is labeled with a non-intuitive label that does not match an intended purpose of the non-intuitive icon and the traditional icon, and wherein the traditional icon is labeled with an intuitive label that matches the intended purpose of the non-intuitive icon and the traditional icon (0034-0038).As for dependent claim 6:Singh shows the method of claim 1, wherein the non-intuitive icon is initially placed in a first location on the current GUI, and wherein the traditional icon that replaces the non-intuitive icon is placed in a different second location on the current GUI (0037, 0040).
As for independent claim 7:

As for dependent claims 8-12:
Claims 8-12 contain substantial subject matter as claimed in claims 2-6 and are respectfully rejected along the same rationale.
As for dependent claim 13:
Singh shows the computer program product of claim 7, wherein the program code is provided as a service in a cloud environment (see cloud environment in 0052).
As for independent claim 14:
Claim 14 contains substantial subject matter as claimed in claim 1 and is respectfully rejected along the same rationale.
As for dependent claims 15-19:
Claims 15-19 contain substantial subject matter as claimed in claims 2-6 and are respectfully rejected along the same rationale.
As for dependent claims 20:
Claim 20 contains substantial subject matter as claimed in claim 13 and is respectfully rejected along the same rationale.

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
The Examiner notes MPEP § 2144.01, that quotes In re Preda, 401 F.2d 825,159 USPQ 342, 344 (CCPA 1968) as stating  “in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” Further MPEP 2123, states that “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).


Response to Arguments
Applicant's arguments filed 11/24/2020 have been fully considered but they are not persuasive. The Office refers applicants to MPEP 2123 and the last Office Action mailed on 06/11/2020 Pg. 4, where the Office Action states the entire reference is cited and specific cited sections of the reference are not limiting in any way.  Any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d
During patent examination, the pending claims must be 'given the broadest reasonable interpretation consistent with the specification.' Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).
Reference is made to MPEP 2144.01 - Implicit Disclosure
"[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).
As for 35 USC 102 rejection:
As for independent claims 1, 7, and 14:
Applicants assert Nothing in Singh ever teaches or suggests the features claimed in exemplary Claim 1. Rather, all of the icons shown in Singh appear to be either traditional icons or icons that have text descriptions (“REQUEST UberX”) (Applicant’s Remarks, Pg. 10).
The Office respectfully disagrees.
Applicant’s Remarks Pgs. 7-10 merely provides the cited paragraphs and summary of the prior art cited in the last Office Action. While summarizing and providing sections of the prior art is helpful to the Office, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. At this time independent claims 1, 7, and 14 are not in condition for allowance.
Additionally, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. 
As for dependent claim 2, 8, and 15:
Applicants assert Singh does not teach or suggest that “the traditional icon is identified as icon that historically used more frequently than the non-intuitive icon on other GUIs (Applicant’s Remarks, Pg. 10).
The Office respectfully disagrees.
As shown in the last Office Action, Singh shows the traditional icon is identified as an icon that is historically used more frequently than the non-intuitive icon on other GUIs in Para 0022, 0031, and 0032. In the cited section, Singh clearly shows historically used and frequency. Singh further shows the system tracks historical usage. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. From the evidence set forth above, Singh shows all the limitations in claim 2 including: traditional icon is identified as an icon that is historically used more frequently than the non-intuitive icon on other GUIs. At this time claims 2, 8, and 15 are not in condition for allowance.  
As for dependent claim 3, 9, and 16:
Applicant assert Singh does not teach or suggest that the non-intuitive icon visually suggests a function that is contrary to a function of the tradition icon (Applicant’s Remarks, Pg. 11).
The Office respectfully disagrees.
As shown in the last Office Action, Singh shows the non-intuitive icon visually suggests a function that is contrary to a function of the traditional icon (see determining and suggesting in 0028, 0029 0032, 0036). In the cited section Singh clearly shows the interface suggests a function related to the icon. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. From the evidence set forth above, Singh shows all the limitations in claim 3 including: the non-intuitive icon visually suggests a function that is contrary to a function of the traditional icon. At this time claims 3, 9, and 16 are not in condition for allowance.
As for dependent claim 4, 10, and 17:
Applicants assert Singh does not teach or suggest that the non-intuitive icon is labeled with a label that does not match an intended purpose of the non-intuitive icon and the traditional icon (Applicant’s Remarks, Pg. 13).
The Office respectfully disagrees.
As shown in the last Office Action, Singh shows the non-intuitive icon is labeled with a label that does not match an intended purpose of the non-intuitive icon and the traditional icon in 0036-0037, see matching and communication. In the cited section, Singh clearly shows contextual data that indicate historical values that the user selected from the interface. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. From the evidence set forth above, Singh shows all the limitations in claim 4 including: traditional icon is identified as an icon that is historically used more frequently than the non-intuitive icon on other GUIs. At this time claims 4, 10, and 17 are not in condition for allowance.  

Although all claims are rejected in the instant office action as noted above, Applicant’s attention is directed to disclosed information appearing in the specification at paragraphs [0041-0044, 0048, 0052. In 0041-0044, a component of a GUI is received by the system and generates a GUI rendered XML file of the activities that are rendered in the emulator. In 0048, disclosed N-d graph which provide a reference model against which a current app is compared. The system determines the optimal widgets/layout to be used in the current GUI for the current app. In 0052, the mobile screen that is very close to the input screen N-d space will be similar in context and writing style of the app screen, top-k words]. In the interest of expediting the prosecution toward allowance, amending the subject matter (layout/activity files, N-d graph used to provide reference to the current app, and top-k words to change label to provide similar word writing styles) therein into independent claims 1, 7, and 14 would likely distinguish over the prior art of record as applied in the instant rejection of the claims. Applicant is advised to consider amendment of this matter in response to this office action to advance prosecution of the application.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PHANTANA ANGKOOL whose telephone number is (571)272-2673.  The examiner can normally be reached on M-F, 7:00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 



/David Phantana-angkool/Primary Examiner, Art Unit 2175